Tenney, J.
—■ The evidence rejected was offered as part of the res gestee. Declarations of a party at the time of the transaction, are expressive of the character, motive or object, and regarded as verbal acts,, indicating a present purpose and intention, and are admitted in proof like any other material parts of the res gestee. 1 Greenl. Ev. § 108. But the declarations of others having no connection with the transaction, after it has closed, and the parties have separated, can be nothing better than such hearsay evidence, 'as can never be held admissible. The proof excluded was of the latter character.
According to the evidence reported, the language used by the parties, and their acts done thereupon, were sufficient to constitute a valid contract, if intended by them as that language and those acts would import, independent of other circumstances. , Whether they did so design, or whether the plaintiff did not intend to sell the horse for the price which he stated, and the defendant did not suppose he so intended, were questions which belonged to the jury to settle. This the jury have done, and the Court cannot properly interfere with the verdict which they have returned.

Exceptions and motion overruled.

Shepley, C. J., and Howard and Hathaway, J. J., concurred.